                          Case 20-12168-CSS             Doc 299-1         Filed 10/21/20         Page 1 of 3




                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE


             In re:                                                           Chapter 11

             TOWN SPORTS INTERNATIONAL, LLC, et al.,1                         Case No. 20-12168 (CSS)

                                               Debtors.                       (Jointly Administered in Part; Supplemental
                                                                              Joint Administration Requested)

                                                                              Hearing Date
                                                                              November 23, 2020 at 10:00 a.m. (ET)

                                                                              Objection Deadline
                                                                              November 3, 2020 at 4:00 p.m. (ET)

                                                       NOTICE OF MOTION

         TO:          (I) THE U.S. TRUSTEE; (II) PROPOSED COUNSEL TO THE OFFICIAL COMMITTEE
                      OF UNSECURED CREDITORS; (III) COUNSEL TO TACIT CAPITAL, LLC;
                      (IV) COUNSEL TO THE AD HOC LENDER GROUP; (V) THE LESSORS UNDER THE
                      REJECTED LEASES (VIA OVERNIGHT DELIVERY); AND (VI) ALL PARTIES THAT,
                      AS OF THE FILING OF THIS MOTION, HAVE REQUESTED NOTICE IN THESE
                      CHAPTER 11 CASES PURSUANT TO BANKRUPTCY RULE 2002.

                        PLEASE TAKE NOTICE that the above-captioned debtors and debtors in
         possession (collectively, the “Debtors”) have filed the attached Additional Debtors’ Omnibus Motion
         Pursuant to Sections 105(a), 365(a), and 554(a) of the Bankruptcy Code, Authorizing the Debtors to
         (I) Reject Certain Unexpired Leases of Nonresidential Real Property Effective as of the Additional
         Debtors’ Petition Date and (II) Abandon Property in Connection Therewith (the “Motion”).

                         PLEASE TAKE FURTHER NOTICE that any objections or responses to the relief
         requested in the Motion must be filed on or before November 3, 2020 at 4:00 p.m. (ET) (the
         “Objection Deadline”) with the United States Bankruptcy Court for the District of Delaware, 824 N.
         Market Street, 3rd Floor, Wilmington, Delaware 19801. At the same time, copies of any responses or
         objections to the Motion must be served upon the proposed undersigned counsel to the Debtors so as
         to be received on or before the Objection Deadline.




         1
           The last four digits of Town Sports International, LLC’s federal tax identification number are 7365. The mailing address
         for Town Sports International, LLC is 399 Executive Boulevard, Elmsford, New York 10523. Due to the large number of
         debtors in these cases, for which the Debtors have requested joint administration, a complete list of the Debtors, the last
         four digits of their federal tax identification numbers, and their addresses are not provided herein. A complete list of such
         information may be obtained on the website of the Debtors’ claims and noticing agent at
         http://dm.epiq11.com/TownSports, or by contacting the proposed undersigned counsel for the Debtors.
27221330.1
                    Case 20-12168-CSS    Doc 299-1     Filed 10/21/20     Page 2 of 3




                  PLEASE TAKE FURTHER NOTICE THAT A HEARING TO CONSIDER THE
         MOTION WILL BE HELD ON NOVEMBER 23, 2020 AT 10:00 A.M. (ET) BEFORE THE
         HONORABLE CHRISTOPHER S. SONTCHI IN THE UNITED STATES BANKRUPTCY
         COURT FOR THE DISTRICT OF DELAWARE, 824 N. MARKET STREET, 5TH FLOOR,
         COURTROOM NO. 6, WILMINGTON, DELAWARE 19801.

                  PLEASE TAKE FURTHER NOTICE THAT IF NO OBJECTIONS OR
         RESPONSES TO THE MOTION ARE TIMELY FILED AND RECEIVED IN
         ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT THE RELIEF
         REQUESTED THEREIN WITHOUT FURTHER NOTICE OR A HEARING.

         Dated: Wilmington, Delaware    YOUNG CONAWAY STARGATT & TAYLOR, LLP
                October 21, 2020
                                        /s/ Allison S. Mielke
                                        Robert S. Brady (No. 2847)
                                        Sean T. Greecher (No. 4484)
                                        Allison S. Mielke (No. 5934)
                                        1000 North King Street
                                        Wilmington, Delaware 19801
                                        Telephone: (302) 571-6600
                                        Email: rbrady@ycst.com
                                                 sgreecher@ycst.com
                                                 amielke@ycst.com

                                        and

                                        KIRKLAND & ELLIS LLP
                                        Nicole L. Greenblatt, P.C. (admitted pro hac vice)
                                        Derek I. Hunter (admitted pro hac vice)
                                        601 Lexington Avenue
                                        New York, New York 10022
                                        Telephone: (212) 446-4800
                                        Email: nicole.greenblatt@kirkland.com
                                               derek.hunter@kirkland.com

                                        KIRKLAND & ELLIS LLP
                                        Mark McKane, P.C. (admitted pro hac vice)
                                        555 California Street
                                        San Francisco, CA 94104
                                        Telephone: (415) 439-1400
                                        Email: mark.mckane@kirkland.com




27221330.1
                                                   2
             Case 20-12168-CSS    Doc 299-1     Filed 10/21/20     Page 3 of 3




                                 KIRKLAND & ELLIS LLP
                                 Joshua M. Altman (admitted pro hac vice)
                                 300 North LaSalle Street
                                 Chicago, Illinois 60654
                                 Telephone: (312) 862-2000
                                 Email: josh.altman@kirkland.com

                                 Proposed Counsel to the Debtors
                                 and Debtors in Possession




27221330.1
                                            3
